Exhibit 10.3

EXECUTION VERSION

STOCKHOLDERS AGREEMENT

This STOCKHOLDERS AGREEMENT (this “Agreement”) is made and entered into as of
February 7, 2020, by and among Vertiv Holdings Co, a Delaware corporation
(formerly known as GS Acquisition Holdings Corp) (the “Company”), GS Sponsor
LLC, a Delaware limited liability company (“GS Investor”), Cote SPAC 1 LLC, a
Delaware limited liability company (“Cote Investor”), and VPE Holdings, LLC, a
Delaware limited liability company (“PE Investor” and, together with GS Investor
and Cote Investor, each a “Stockholder” and collectively, the “Stockholders”).
Each capitalized term used and not otherwise defined herein shall have the
meaning set forth in Article V.

WHEREAS, GS Investor and Cote Investor are the holders of certain shares of the
Company’s Class A common stock, par value $0.0001 per share (the “Class A Common
Stock” or the “Common Stock”), and certain warrants to acquire shares of Class A
Common Stock (the “Warrants”);

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated
December 10, 2019, by and among the Company, PE Investor, Vertiv Holdings, LLC,
a Delaware limited liability company, and certain other persons named therein
and party thereto (the “Merger Agreement”), PE Investor is receiving shares of
Class A Common Stock; and

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement, the Company and the Stockholders desire to set forth certain
understandings among them, including with respect to certain governance matters.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

ARTICLE I

REPRESENTATIONS AND WARRANTIES OF THE PARTIES

Each party hereby represents and warrants to the other party and acknowledges
that: (a) the execution, delivery and performance of this Agreement have been
duly authorized by such party and do not require such party to obtain any
consent or approval that has not been obtained and do not contravene or result
in a default under any provision of any law or regulation applicable to such
party or other governing documents or any agreement or instrument to which such
party is a party or by which such party is bound; (b) such party has the power
and authority to enter into this Agreement and to carry out its obligations
hereunder; and (c) this Agreement is valid, binding and enforceable against such
party in accordance with its terms.

ARTICLE II

BOARD OF DIRECTORS; OBSERVERS; VOTING AGREEMENT

Section 2.1 PE Investor Board Representation. As of the date of this Agreement,
the authorized number of directors on the board of directors of the Company (the
“Board”) is nine (9). For so long as PE Investor holds a number of shares of
Common Stock representing at least the percentage of the outstanding shares of
Common Stock shown below, the Company shall take all Necessary Action to include
in the slate of nominees recommended by the Board



--------------------------------------------------------------------------------

for election as directors at each applicable annual or special meeting of
stockholders at which directors are to be elected, those individuals designated
in writing by PE Investor to the Board that, if elected, would result in PE
Investor having nominated the number of directors serving on the Board that is
shown below (each, a “PE Investor Nominee”).

 

Percentage of Outstanding

Common Stock

   Number of PE
Investor Directors  

30% or greater

     4  

Less than 30% but greater than or equal to 20%

     3  

Less than 20% but greater than or equal to 10%

     2  

Less than 10% but greater than or equal to 5%

     1  

Less than 5%

     0  

Section 2.2 Director Independence. During the period of time that PE Investor is
authorized to nominate four (4) individuals for service on the Board, PE
Investor shall use commercially reasonable efforts to ensure that at least two
(2) of such PE Investor Nominees qualify as “independent” under all Applicable
Regulations (collectively, “Independent”). During the period of time that PE
Investor is authorized to nominate three (3) individuals for service on the
Board, PE Investor shall use commercially reasonable efforts to ensure that at
least one (1) of such PE Investor Nominees qualifies as Independent. During the
period of time that PE Investor is authorized to nominate two (2) or fewer
individuals for service on the Board, none of such PE Investor Nominees shall be
required to qualify as Independent. PE Investor shall include in its written
communication of nomination to the Board (x) director biographies in customary
form and (y) reasonably detailed information regarding the independence of each
such nominee intended to qualify as Independent. If the Board (or a nominating
committee thereof) in the exercise of its reasonable business judgment
reasonably determines that any individual designated by PE Investor as
Independent is not Independent, the Board shall promptly notify PE Investor of
such determination and PE Investor will be entitled to designate a replacement
Independent individual for nomination.

Section 2.3 Employee Directors. For so long as the Company has a duly appointed
and acting Executive Chairman as a named executive officer, the Company shall
take all Necessary Action to include such Executive Chairman in the slate of
nominees recommended by the Board for election as directors at each applicable
annual or special meeting of stockholders at which directors are to be elected
(the “Chairman Nominee”). For so long as the Company has a duly appointed and
acting Chief Executive Officer as a named executive officer, the Company shall
take all Necessary Action to include such Chief Executive Officer in the slate
of nominees recommended by the Board for election as directors at each
applicable annual or special meeting of stockholders at which directors are to
be elected (the “CEO Nominee”).

 

2



--------------------------------------------------------------------------------

Section 2.4 Chairman of the Board. For so long as the Company has a duly
appointed and acting Executive Chairman as a named executive officer, and such
Executive Chairman has been duly elected to the position of director of the
Company, the Company shall take all Necessary Action to ensure that such
Executive Chairman shall serve as the Chairman of the Board. If at any time the
Company does not have an Executive Chairman, or if such Executive Chairman has
not been appointed to the Board, then, if PE Investor then has the right to
designate at least two (2) directors for nomination under this Agreement, the
Company will take all Necessary Action to ensure that, if one or more PE
Investor Directors have been elected to the Board, such PE Investor Director as
PE Investor may designate shall be Chairman of the Board.

Section 2.5 Additional Unaffiliated Directors. For so long as PE Investor has
the right to designate at least one (1) director for nomination under this
Agreement, the Company will take all Necessary Action to (a) ensure that the
number of directors serving on the Board shall not exceed nine (9); provided,
that the number of directors may be increased if necessary to satisfy the
requirements of Applicable Regulations; and (b) include in the slate of nominees
recommended by the Board for election as directors at each applicable annual or
special meeting of stockholders at which directors are to be elected, such
number of nominees to the Board, each of whom shall be Independent, as is equal
to the result of (x) the then authorized number of directors comprising the
Board, minus (y) the sum of (i) the number of PE Investor Nominees included in
the slate of nominees recommended by the Board for election as directors, plus
(ii) one (1), if there is then a Chairman Nominee included in such slate of
nominees, plus (iii) one (1), if there is then a CEO Nominee included in such
slate of nominees.

Section 2.6 Committee Representation. Subject to Applicable Regulations
(including with respect to Independent director representation on Board
committees), PE Investor shall have the right to have a pro rata number of PE
Investor Directors (rounded to the nearest whole number, but in any event not
less than one (1)) appointed to serve on each committee of the Board other than
the audit committee for so long as PE Investor has the right to designate at
least one (1) director for election to the Board. (For example, if PE Investor
then has the right to nominate four (4) persons to a board of directors of nine
(9) persons (i.e., 44%), and a committee of three (3) persons is established,
one (1) committee member shall be a PE Investor Director (i.e., 44% x 3 = 1.32,
which is then rounded down to one (1)).)

Section 2.7 Vacancies and Removal. Except as provided for in Section 2.1 and
Section 2.2, and to the extent not inconsistent with Section 141(k) of the
General Corporation Law of the State of Delaware and the Company’s Governing
Documents: (a) PE Investor shall have the exclusive right to remove its
respective nominated directors from the Board, and the Board and each
Stockholder shall take all Necessary Action to cause the removal of any of the
PE Investor Directors at the request of PE Investor; and (b) PE Investor shall
have the exclusive right to nominate for election to the Board directors to fill
vacancies created by reason of death, removal or resignation of the PE Investor
Directors, and the Board and PE Investor shall take all Necessary Action to
cause any such vacancies to be filled by replacement directors nominated by PE
Investor (consistent with the other provisions of this Agreement) as promptly as
reasonably practicable.

 

3



--------------------------------------------------------------------------------

Section 2.8 Board Observer Rights. For so long as PE Investor holds a number of
shares of Common Stock representing at least five percent (5%) of the
outstanding shares of Common Stock, the Company will permit an individual
designated in writing by PE Investor from time to time (each, an “Observer”) to
attend meetings of the Board and of any advisory board as a non-voting observer,
and will give such individual notice of such meetings at the same time and in
the same manner as notice to the directors or advisory board members. Each
Observer shall be entitled to concurrent receipt of any materials provided to
the Board or any advisory board, subject to the confidentiality obligations set
forth in a customary confidentiality agreement to be entered into by and between
PE Investor and the Company. The foregoing notwithstanding, (a) the Board shall
retain the right to exclude an Observer from meetings, discussions and materials
(i) to the extent the Board in the exercise of its reasonable business judgment
reasonably believes there to be a material conflict of interest, (ii) with
respect to any discussions of disputes between the Company and PE Investor or
its Affiliates, and (iii) as necessary, upon advice from counsel to the Company,
to protect attorney-client privilege, (b) the Board shall retain the right to
require PE Investor to replace its designated Observer if the Board in the
exercise of its reasonable business judgment reasonably determines that such
Observer is not performing his or her duties in a reasonable manner and (c) the
right of PE Investor to have an Observer at the Board’s meetings shall not be
transferable to any unrelated third party. No Observer, its Affiliates or its or
their employees, officers, directors, agents, successors and assigns shall have
any fiduciary or similar duty to, or liability for any debt or obligation of,
the Company or to or of any other entity or person whatsoever as a result of
this Section 2.8 or any exercise of, or failure to exercise, the rights of an
Observer under this Agreement.

Section 2.9 Board Meeting Expenses. The Company shall pay all reasonable
reimbursable out-of-pocket costs and expenses (including, but not limited to,
travel and lodging) incurred by each member of the Board, and by each Observer
(if any), incurred in the course of his or her service hereunder, including in
connection with attending regular and special meetings of the Board, any board
of directors or board of managers of each of the Company’s Subsidiaries and/or
any of their respective committees.

Section 2.10 Indemnification. The Company shall obtain and maintain customary
director and officer indemnity insurance on reasonable terms. The Company hereby
acknowledges that any director, officer, or other indemnified person covered by
any such indemnity insurance policy (any such Person, an “Indemnitee”) may have
certain rights to indemnification, advancement of expenses and/or insurance
provided by a Stockholder or one or more of its Affiliates (collectively, the
“Affiliate Indemnitors”). The Company, on its own behalf and on behalf of any of
its Subsidiaries that provides indemnification: (a) shall be the indemnitor of
first resort (i.e., its or their obligations to an Indemnitee shall be primary
and any obligation of any Affiliate Indemnitor to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by an Indemnitee
shall be secondary); (b) shall be required to advance the full amount of
expenses incurred by an Indemnitee and shall be liable for the full amount of
all expenses, judgments, penalties, fines and amounts paid in settlement to the
extent legally permitted and as required by the terms of this Agreement or any
other agreement between the Company and an Indemnitee, without regard to any
rights an Indemnitee may have against any Affiliate Indemnitor or its insurers;
(c) irrevocably waives, relinquishes and releases the Affiliate Indemnitors from
any and all claims against the Affiliate Indemnitors for contribution,
subrogation or any other recovery of any kind in respect thereof; and (d) agrees
that no advancement or payment by the Affiliate Indemnitors on behalf of an
Indemnitee with respect to any claim for which such Indemnitee has sought
indemnification from the Company shall affect the foregoing and the Affiliate
Indemnitors shall have a right of contribution and/or be subrogated to the
extent of such advancement or payment to all of the rights of recovery of such
Indemnitee against the Company and its applicable Subsidiary, if any.

 

4



--------------------------------------------------------------------------------

Section 2.11 Voting Agreement. For so long as PE Investor has the right to
designate at least one (1) director for nomination under this Agreement, each
Stockholder hereby agrees to vote, or cause to be voted, all shares of Common
Stock owned beneficially or of record by such Stockholder, or over which such
Stockholder maintains voting control, directly or indirectly, in such manner as
may be necessary or advisable in support of, or to implement, maintain, or
protect the various matters set forth in, and the intent of, this Article II
(including without limitation the maintenance of a number of authorized
directors and the election of designated nominees), whether at an annual or
special meeting of stockholders of the Company or pursuant to any written
consent of the stockholders of the Company.

Section 2.12 No Liability to Stockholders. No Stockholder, nor any Affiliate of
any Stockholder, shall have any liability as a result of designating a person
for nomination for election as a director for any act or omission by such
designated person in his or her capacity as a director of the Company, nor as a
result of voting for any such designated nominee in accordance with the
provisions of this Agreement.

ARTICLE III

COMMON STOCK TRANSFER RESTRICTION

Section 3.1 Market Stand-Off. PE Investor shall not Transfer any shares of
Class A Stock acquired by PE Investor pursuant to the Merger Agreement (the
“Merger Shares”) during the period of time starting on the date of this
Agreement and ending on the date that is one hundred and eighty (180) days after
the date of this Agreement. Notwithstanding the foregoing, PE Investor may
Transfer any or all of its Merger Shares: (i) to its affiliates; (ii) in the
event of the Company’s liquidation, merger, capital stock exchange,
reorganization or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their shares of Class A
Stock for cash, securities or other property; or (iii) by distribution to
partners, members or stockholders of PE Investor, or to any corporation,
partnership or other entity that controls, is controlled by or is under common
control with PE Investor; provided, however, that (x) it shall be a condition to
any such Transfer pursuant to clause (i) or (iii) that the transferee execute an
agreement stating that the transferee is receiving and holding the securities
subject to the provisions of, and agrees to be bound by the restrictions on
Transfer set forth in, this Section 3.1 and (y) any purported Transfer pursuant
to clauses (i) and (iii) that does not meet the conditions set forth in clause
(x) shall be void ab initio.

Section 3.2 Legends. The certificates or book-entry entitlements representing
the Merger Shares shall bear the following legend (as well as any other legends
required by applicable state and federal securities laws) until such time as
such legends are no longer relevant or applicable:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER APPLICABLE STATE SECURITIES LAWS
AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN

 

5



--------------------------------------------------------------------------------

CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION
MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR
AN OPINION OF COUNSEL FOR THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE STATE SECURITIES LAWS. THE SHARES
REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN TRANSFER RESTRICTIONS AS
SET FORTH IN A STOCKHOLDERS AGREEMENT BETWEEN THE HOLDER AND THE ISSUER OF SUCH
SHARES.

The foregoing legend shall be removed by the Company from any certificate or
book-entry entitlement evidencing the Merger Shares upon delivery to the Company
of an opinion of counsel, reasonably satisfactory in form and substance to the
Company, that either: (a) a registration statement under the Securities Act is
at that time in effect with respect to the legended security; or (b) such
security can be freely transferred without requiring registration thereof under
the Securities Act and such transfer otherwise complies with the applicable
state securities laws.

Section 3.3 Stop-Transfer Instructions. The Company shall have the right to
issue appropriate “stop-transfer” instructions to its transfer agent to ensure
compliance with the restrictions on the Merger Shares imposed by this Article
III. The Company will not be required to transfer on its books any Merger Shares
that have been sold or otherwise transferred in violation of any of the
provisions of this Article III, or to treat as owner of such Merger Shares, or
to accord the right to vote or receive dividends, to any purchaser or other
transferee to whom such Merger Shares have been so transferred in violation of
any of the provisions of this Article III.

ARTICLE IV

INFORMATION; ACCESS

Section 4.1 Quarterly Financial Statements. Concurrently with the distribution
of the Company’s quarterly financial statements to the audit committee of the
Board for review, for so long as PE Investor has the right to designate at least
one (1) director for nomination under this Agreement, the Company shall deliver
to PE Investor an unaudited balance sheet of the Company as of the last day of
each of the first three (3) fiscal quarters of each fiscal year and the related
unaudited consolidated statements of income, stockholders equity and cash flows
for such fiscal quarter and for the fiscal year-to-date period then ended,
including any related notes thereto, if available.

Section 4.2 Annual Financial Statements. Concurrently with the distribution of
the Company’s annual financial statements to the audit committee of the Board
for review, for so long as PE Investor has the right to designate at least one
(1) director for nomination under this Agreement, the Company shall deliver to
PE Investor an audited balance sheet of the Company as of the end of such fiscal
year and the related audited consolidated statements of income, stockholders
equity and cash flows for such fiscal year, including any related notes thereto.

 

6



--------------------------------------------------------------------------------

Section 4.3 Access. For so long as PE Investor has the right to designate at
least one (1) director for nomination under this Agreement and subject to the
confidentiality obligations set forth in a customary confidentiality agreement
to be entered into by and between PE Investor and the Company, the Company
shall, and shall cause its Subsidiaries to, permit PE Investor and its
respective designated representatives, at reasonable times and upon reasonable
prior notice to the Company, to review the books, records, contracts and
agreements of the Company or any of such Subsidiaries and to discuss the
affairs, finances and condition of the Company or any of such Subsidiaries with
the officers of the Company or any such Subsidiary. For so long as PE Investor
has the right to designate at least one (1) director for nomination under this
Agreement, the Company shall, and shall cause its Subsidiaries to, provide PE
Investor, in addition to other information that might be reasonably requested by
PE Investor from time to time: (a) direct access to the Company’s auditors and
officers; (b) copies of all materials provided to the Board at the same time as
provided to the Board; (c) access to appropriate officers and directors of the
Company at such times as may be requested by PE Investor with respect to matters
relating to the business and affairs of the Company and its Subsidiaries;
(d) information in advance with respect to any significant corporate actions,
including, without limitation, extraordinary dividends, mergers, acquisitions or
dispositions of assets, issuances of significant amounts of debt or equity and
material amendments to the certificate of incorporation or bylaws of the Company
or any of its respective Subsidiaries; and (e) to the extent otherwise prepared
by the Company, operating and capital expenditure budgets and periodic
information packages relating to the operations and cash flows of the Company
and its Subsidiaries.

ARTICLE V

DEFINITIONS

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, by contract or otherwise.

“Applicable Regulations” means applicable laws and national securities exchange
regulations that apply to the Company.

“Business Day” means any day other than a Saturday, a Sunday or other day on
which commercial banks in New York, New York are authorized or required by legal
requirements to close.

“Common Stock” means the shares of Class A Common Stock and Class B Common
Stock, and any other shares of capital stock of the Company, from time to time
outstanding.

“Governing Documents” with respect to the Company and any of its Subsidiaries,
means, collectively, such Person’s certificate of incorporation, certificate of
formation, bylaws, operating agreement or similar governing documents.

“Governmental Entity” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.

 

7



--------------------------------------------------------------------------------

“Necessary Action” means, with respect to a specified result, all actions, to
the fullest extent permitted by applicable law, necessary to cause such result,
including, without limitation: (a) voting or providing a written consent or
proxy with respect to the Common Stock; (b) causing the adoption of amendments
to the Governing Documents; (c) executing agreements and instruments; and
(d) making, or causing to be made, with governmental, administrative or
regulatory authorities, all filings, registrations or similar actions that are
required to achieve such result.

“PE Investor Director” means a PE Investor Nominee who has been duly elected or
appointed to the position of director of the Company.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, association or other entity or a Governmental
Entity.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which: (a) if
a corporation, a majority of the total voting power of units of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof; or (b) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of the partnership or other similar ownership interest thereof is at
the time owned or controlled, directly or indirectly, by any Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association or
other business entity. For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of the Company.

“Transfer” means the: (a) sale or assignment of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any security; (b) entry into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any security, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise; or (c) public announcement of
any intention to effect any transaction specified in the preceding clauses
(a) or (b).

 

8



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

Section 6.1 Amendment and Waiver. This Agreement may be amended by the parties
at any time by execution of an instrument in writing signed on behalf of each of
the parties. In the event any Applicable Regulations come into force or effect
(including by amendment), including any applicable rules of a national
securities exchange upon with the Class A Common Stock is registered, or of the
Securities and Exchange Commission, which conflicts with the terms and
conditions of this Agreement, the parties shall negotiate in good faith to
revise the Agreement to achieve the parties’ intention set forth herein.

Section 6.2 Freedom to Pursue Opportunities. The Company acknowledges and
understands that each Stockholder and its respective Affiliates, including the
PE Investor Directors and each Observer (if any), from time to time review the
business plans and related proprietary information of many enterprises,
including enterprises that may have products or services that compete directly
or indirectly with those of the Company and its Subsidiaries, and may trade in
the securities of such enterprises. Nothing in this Agreement shall preclude or
in any way restrict a Stockholder or any of its Affiliates, including the PE
Investor Directors and each Observer (if any), from investing or participating
in any particular enterprise, or trading in the securities thereof, whether or
not such enterprise has products or services that compete with those of the
Company and its Subsidiaries, and the Company hereby waives on its own behalf
and on behalf of its Subsidiaries, in perpetuity, any and all claims that it now
has or may have in the future, and agree not to initiate any litigation or any
other cause of action (whether or not in a court of competent jurisdiction) in
respect of any such waived claims, or otherwise on the basis of, or in
connection with, the doctrine of corporate opportunity (or any similar
doctrine).

Section 6.3 Severability. In the event that any term, provision, covenant or
restriction of this Agreement, or the application thereof, is held to be
illegal, invalid or unenforceable under any present or future applicable law:
(a) such provision will be fully severable; (b) this Agreement will be construed
and enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof; (c) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by the illegal, invalid
or unenforceable provision or by its severance herefrom; and (d) in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms of such illegal, invalid or unenforceable provision as may be possible.

Section 6.4 Entire Agreement. Except as otherwise expressly set forth herein,
this document and the documents referenced herein and therein embody the
complete agreement and understanding among the parties hereto with respect to
the subject matter hereof and supersede and preempt any prior understandings,
agreements or representations by or among the parties hereto, written or oral,
which may have related to the subject matter hereof in any way.

 

9



--------------------------------------------------------------------------------

Section 6.5 Successors and Assigns. Nothing in this Agreement shall prevent GS
Investor or Cote Investor from Transferring any or all of its shares of Common
Stock or Warrants (i) to its affiliates, or (ii) by distribution to partners,
members or stockholders of GS Investor or Cote Investor, or to any corporation,
partnership or other entity that controls, is controlled by or is under common
control with GS Investor or Cote Investor; provided, however, that (x) it shall
be a condition to any such Transfer that the transferee execute an agreement
stating that the transferee is receiving and holding the securities subject to
the provisions of this Agreement and (y) any purported Transfer pursuant to
clauses (i) and (ii) that does not meet the conditions set forth in clause
(x) shall be void ab initio. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by the Company and its
successors and assigns, and each Stockholder and its respective successors and
assigns, so long as such Persons hold Common Stock.

Section 6.6 Counterparts. This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

Section 6.7 Remedies. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that the Company and each Stockholder shall have the right to
injunctive relief or specific performance, in addition to all of its rights and
remedies at law or in equity, to enforce the provisions of this Agreement.
Nothing contained in this Agreement shall be construed to confer upon any Person
who is not a signatory hereto any rights or benefits, as a third party
beneficiary or otherwise. Each of the parties hereto shall pay their own fees
and expenses, including their own counsel fees, incurred in connection with this
Agreement; provided, that a Stockholder that incurs fees and expenses in
successfully enforcing its rights under this Agreement against the Company shall
be entitled to award or reimbursement of such fees and expenses to the extent
documented and reasonably incurred.

Section 6.8 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given: (a) on the date established by the sender as
having been delivered personally; (b) one Business Day after being sent by a
nationally recognized overnight courier guaranteeing overnight delivery; (c) on
the date delivered, if delivered by email, with confirmation of transmission; or
(d) on the fifth Business Day after the date mailed, by certified or registered
mail, return receipt requested, postage prepaid. Such communications, to be
valid, must be addressed as follows:

If to the Company, to:

Vertiv Holdings Co

1050 Dearborn Drive

Columbus, OH 43085

Attention: Colin Flannery, its General Counsel

Email: colin.flannery@vertiv.com

If to GS Investor, to:

GS Sponsor LLC

200 West Street

New York, New York 10282

Attention: Raanan A. Agus

 

10



--------------------------------------------------------------------------------

           David S. Plutzer

Email: raanan.agus@gs.com

           david.plutzer@gs.com

If to Cote Investor, to:

Cote SPAC 1 LLC

Attention: David M. Cote

Email: dave.cote@vertiv.com

with a required copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Howard L. Ellin

                 C. Michael Chitwood

Email: howard.ellin@skadden.com

            michael.chitwood@skadden.com

If to PE Investor, to:

c/o VPE Holdings, LLC

360 North Crescent Drive, South Bldg.

Beverly Hills, CA 90210

Attention: Mary Ann Sigler, its President

Email: msigler@platinumequity.com

with a required copy (which shall not constitute notice) to:

Morgan, Lewis & Bockius, LLP

600 Anton Blvd, 18th Floor

Costa Mesa, CA 92646

Attention: James W. Loss

                 Todd A. Hentges

Fax: 714.830.0700

Email: jim.loss@morganlewis.com

            todd.hentges@morganlewis.com

or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain). If more than one method for sending notice
as set forth above is used, the earliest notice date established as set forth
above shall control.

Section 6.9 Governing Law. This Agreement and any action, suit, dispute,
controversy or claim arising out of this Agreement or the validity,
interpretation, breach or termination of this Agreement shall be governed by and
construed in accordance with the internal law of the State of Delaware
regardless of the law that might otherwise govern under applicable principles of
conflicts of law thereof.

 

11



--------------------------------------------------------------------------------

Section 6.10 Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

[remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first written above.

 

THE COMPANY: VERTIV HOLDINGS CO By:   /s/ Rob Johnson

Name:   Rob Johnson Title:   Chief Executive Officer

 

GS INVESTOR: GS SPONSOR LLC By:   /s/ Raanan A. Agus

Name:   Raanan A. Agus Title:   President

 

COTE INVESTOR: COTE SPAC 1 LLC By:   /s/ David M. Cote

Name:   David M. Cote Title:   Member

 

PE INVESTOR: VPE HOLDINGS, LLC By:   /s/ Mary Ann Sigler

Name:   Mary Ann Sigler Title:   President

 

[Signature Page to Stockholders Agreement]